DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606) and further in view of Chen et al. (U.S. PGPUB 20160012647).
With respect to claim 1, Lundstrom discloses a method for volume rendering three-dimensional (3D) image data via a computer processor, the method comprising:
	for each voxel in the 3D imaging data, the computer processor determining a material classification index (paragraph 74, automatically electronically detecting peak characteristics and/or range weight values of voxels associated with different materials in the local histograms, volume data set can be automatically electronically interrogated (analyzed) using iterative subdivision of the data set using local histograms to detect substantially all voxels with similar intensity and/or peaks and/or peak characteristics of distinct materials, paragraph 75, a statistical model of classification probability can be electronically employed to classify as to which feature or material type a voxel in the medical data set belongs); and
An image using a plurality of the generated trapezoids, each associated with distinct tissue of interest can be generated (block 176). FIG. 7B is a rendering resulting from the local histogram data shown in FIG. 7A, paragraph 124, As illustrated in FIG. 6, embodiments of the invention may be configured as a data processing system, which can be used to carry out or direct operations of the rendering, and can include a processor circuit 200). However, Lundstrom does not expressly disclose the computer processor selecting, based on each material classification index and an HU value, a corresponding transfer function from a stored plurality of transfer functions; and the computer processor rendering, each voxel in the 3D imaging data based on its respective selected transfer function.
Boehler et al., who also deal with medical imaging, disclose a method for a computer processor (paragraph 22, Connected to the computer 8 is an image system 9 which can have a transducer, a memory 10 and processing circuits) selecting, based on an HU value (paragraph 6, The basis for this is mostly the gray-scale value histogram or specific prior knowledge of gray-scale value ranges (for example Houndsfield units in the case of CT), paragraph 9, determining a histogram distribution of the gray-scale values, that the image system inserts, in the image on the display device, a user interface which shows the histogram distribution of the gray-scale values in a histogram window and symbolically represents a trapezoidal transfer function on which values characterizing input fields for transfer functions are arranged at the associated points. The transfer functions are inserted on the basis of the inputs in the histogram distribution of the gray-scale values, paragraph 24, In this process, it is possible to use the above-described algorithms of pattern recognition which offer the possibility of determining the boundaries, which are difficult to locate, of the gray-scale value ranges and their gradients), a corresponding transfer function from a stored plurality of transfer functions (paragraph 26, Activated transfer functions 17 and 18 are inserted in the histogram window 15, paragraph 31, Transfer functions stored in the memory 10 can be called up in the header bar via a pull-down menu 29); and
the computer processor rendering, each voxel in the 3D imaging data based on its respective selected transfer function (paragraph 14, The transfer functions can be used for the volume rendering algorithm, paragraph 24, this computed tomography apparatus can generate 3D volumetric data records which can be further processed by volume rendering for the purpose of better visualization in the image system 9).
Lundstrom and Boehler et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of the computer processor selecting, based on an HU value, a corresponding transfer function from a stored plurality of transfer functions; and the computer processor rendering, each voxel in the 3D imaging data based on its respective selected transfer function, as taught by Boehler et al., to the Lundstrom system, because a quick and accurate setting of the transfer functions can be achieved in a simple way, monitoring being rendered possible by the overview in the histogram window (paragraph 9 of Boehler et al.).
Chen et al., who also deal with volumetric imaging, disclose a transfer function is based on a material classification index and gray level data (paragraph 86, the transfer function is decided by both the gray level data and the material data from the dual-energy CT, and is also referred to as a 2D color table).
Lundstrom, Boehler et al., and Chen et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of selecting a corresponding transfer function based on each material classification index, as suggested by Chen et al., to the Lundstrom as modified by Boehler et al. system for selecting a transfer function based on an HU value, because Chen et al. disclose the transfer function is dependent on both gray level data (HU for CT data, see Boehler et al. paragraph 6) and material data.

With respect to claim 8, Lundstrom as modified by Boehler et al. and Chen et al. disclose a non-transient computer readable medium containing program instructions (Lundstrom: paragraph 63, present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium) for causing a computer to perform the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 9, Lundstrom as modified by Boehler et al. and Chen et al. disclose a system for volume rendering three-dimensional (3D) imaging data via a computer processor (Lundstrom: paragraph 71, FIG. 3 illustrates that the rendering system 25 can include a DVR image processor system 29), the system comprising: a memory; and a processor (Lundstrom: paragraph 71, The image processor system 29 can include a digital signal processor and other circuit components that allow for collaborative user input 30i as discussed above) to execute the method of claim 1; see rationale for rejection of claim 1.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), and further in view of Zhou et al. (U.S. PGPUB 20170061672).
With respect to claim 2, Lundstrom as modified by Boehler et al. and Chen et al. disclose the method of claim 1. However, Lundstrom as modified by Boehler et al. and Chen et al. do not expressly disclose determining the material classification further comprises:
determining an initial material classification;
segmenting the 3D imaging data; and
determining the material classification based on the initial material classification and the segmented 3D imaging data.
	Zhou et al., who also deal with volume rendering disclose a method wherein determining the material classification further comprises:
determining an initial material classification (paragraph 22, At act 105, semantic information is extracted from the scan data. For example, semantic processing is applied to one or more voxels to extract semantic information from the voxels. Semantic information may include material properties of the volume and surface characteristics of the volume, and semantic processing may include applying an illumination (i.e., light) model based on semantic information extracted from the scan data, paragraph 23, the voxels may be classified according to tissue type classifications. In this embodiment, each voxel is assigned a classification);
segmenting the 3D imaging data (paragraph 24, The voxels may be segmented based on anatomical structures (i.e., segmentation of specific volumes or tissue types). In this embodiment, each anatomical structure (e.g., such as organ or bone) is segmented from the other voxels based on the semantic information extracted from scan data); and
determining the material classification based on the initial material classification and the segmented 3D imaging data (paragraph 27, extracting semantic information or performing semantic processing, as described above, associates one or more labels with the voxels, semantic labeling associates a material property to each voxel).
Lundstrom, Boehler et al., Chen et al., and Zhou et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining an initial material classification;
segmenting the 3D imaging data; and
determining the material classification based on the initial material classification and the segmented 3D imaging data, as taught by Zhou et al., to the Lundstrom as modified by Boehler et al. and Chen et al. system, because integrating semantic information may allow for anatomy-specific cinematic volume renderings when anatomy segmentation is performed and integrating semantic information for tissue type classification into cinematic rendering may generate images with better perceived tissue separation (paragraph 19 of Zhou et al.).
.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), Zhou et al. (U.S. PGPUB 20170061672), and further in view of Song et al. (U.S. PGPUB 20070297560).
	With respect to claim 3, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. disclose the method of claim 2. However, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. do not expressly disclose determining an initial material classification value is based on a HU value of the respective voxel.
	Song et al., who also deal with volumetric data, disclose a method wherein determining an initial material classification value is based on a HU value of the respective voxel (paragraph 46, The voxel is categorized based on the Hounsfield unit value of the voxel).
	Lundstrom, Boehler et al., Chen et al., Zhou et al., and Song et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date, it would have been obvious to apply the method wherein determining an initial material classification value is based on a HU value of the respective voxel, as taught by Song et al., to the Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. system, because this would efficiently identify volumetric data by using known Hounsfield unit standards.
.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), Zhou et al. (U.S. PGPUB 20170061672), and further in view of Balter et al. (U.S. PGPUB 20130039558).
	With respect to claim 4, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. disclose the method of claim 2. However, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. do not expressly disclose determining an initial material classification value is based on a probability map.
	Balter et al., who also deal with volumetric data, disclose a method wherein determining an initial material classification value is based on a probability map (paragraph 30, Using the class membership probability maps, an exemplary algorithm has been selected to assign an electron density value to a given voxel. The four probability maps (fluid, fat, solid tissue, bone) give the probability distributions (pw, pf, pt, pb) for membership in each of the classes, respectively).
	Lundstrom, Boehler et al., Chen et al., Zhou et al., and Balter et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein determining an initial material classification value is based on a probability map, as taught by Balter et al., to the Lundstrom as modified 
With respect to claim 12, Lundstrom as modified by Boehler et al., Chen et al., Zhou et al., and Balter et al. disclose the system of claim 10 for executing the method of claim 4; see rationale for rejection of claim 4.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), Zhou et al. (U.S. PGPUB 20170061672), and further in view of Kim et al. (U.S. PGPUB 20160361043).
	With respect to claim 5, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. disclose the method of claim 2. However, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. do not expressly disclose the segmenting is based on a magnitude of a gradient of each voxel.
	Kim et al., who also deal with volumetric data, disclose a method wherein segmenting is based on a magnitude of a gradient of each voxel (paragraph 326, The ultrasound diagnosis apparatus 1000 may determine intensity values and gradients of intensity value with an adjacent voxel respectively for voxels in a 3D volume and segment the 3D volume of an object into a plurality of volumes based on the determined intensity values and gradients of intensity value).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the segmenting is based on a magnitude of a gradient of each voxel, as taught by Kim et al., to the Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. system, because a voxel having a high intensity from among voxels in a 3D volume or a voxel having a large gradient of intensity with its adjacent voxel is most likely to be a meaningful target (paragraph 325 of Kim et al.).
With respect to claim 13, Lundstrom as modified by Boehler et al., Chen et al., Zhou et al., and Kim et al. disclose the system of claim 10 for executing the method of claim 5; see rationale for rejection of claim 5.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), Zhou et al. (U.S. PGPUB 20170061672), and further in view of Cao et al. (U.S. PGPUB 20070165917).
	With respect to claim 6, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. disclose the method of claim 2. However, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. do not expressly disclose segmenting the 3D imaging data further comprises dilating, eroding, opening or closing all or a portion of the 3D imaging data.
	Cao et al., who also deal with volumetric data, disclose a method wherein segmenting the 3D imaging data further comprises dilating, eroding, opening or closing The accessed heart segmentation is then dilated by a number of voxels (such as by a layer of three additional voxels beyond the original heart segmentation, for example)).
	Lundstrom, Boehler et al., Chen et al., Zhou et al., and Cao et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein segmenting the 3D imaging data further comprises dilating, eroding, opening or closing all or a portion of the 3D imaging data, as taught by Cao et al., to the Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. system, because this dilation ensures that the coronary vessels are included in the dilated heart segmentation volume (paragraph 24 of Cao et al.), thus ensuring the 3D imaging data includes the relevant portion of segmented data.
With respect to claim 14, Lundstrom as modified by Boehler et al., Chen et al., Zhou et al., and Cao et al. disclose the system of claim 10 for executing the method of claim 6; see rationale for rejection of claim 6.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (U.S. PGPUB 20070008317) in view of Boehler et al. (U.S. PGPUB 20020183606), Chen et al. (U.S. PGPUB 20160012647), Zhou et al. (U.S. PGPUB 20170061672), and further in view of Yoshida et al. (U.S. PGPUB 20030223627).
	With respect to claim 7, Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. disclose the method of claim 2. However, Lundstrom as modified by Boehler et al., Chen et al. and Zhou et al. do not expressly disclose determining the material 
	Yoshida et al., who also deal with volumetric data, disclose a method wherein determining the material classification further comprises determining an intersection between the segmented 3D imaging data (paragraph 78, the method of performing segmentation comprises: (1) generating a first set of segmentation voxels by thresholding the set of voxels representing the total scanned volume with a value characteristic of the target organ; (2) performing organ-based analysis of the first set of segmentation voxels to obtain a second set of segmentation voxels; and (3) determining an intersection of the first set of segmentation voxels and the second set of segmentation voxels to obtain the set of voxels representing the volumetric region encompassing the inner surface, the outer surface, and the intervening tissue of the target organ, paragraph 132, in step 203, the intersection of the first set of segmentation voxels and the second set of segmentation voxels is determined to obtain the set of voxels representing the thick volumetric region).
	Lundstrom, Boehler et al., Chen et al., Zhou et al., and Yoshida et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein determining the material classification further comprises determining an intersection between the segmented 3D imaging data, as taught by Yoshida et al., to the Lundstrom as modified by Boehler et al., Chen et al., and Zhou et al. system, because, to limit the search space for the polyps within the colon and to avoid generating false positives due to the extra-colonic structures, the 
With respect to claim 15, Lundstrom as modified by Boehler et al., Chen et al., Zhou et al., and Yoshida et al. disclose the system of claim 10 for executing the method of claim 7; see rationale for rejection of claim 7.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Boehler (paragraphs 11 and 30) allows for user input, changing the shape of the transfer function; however, none of this user selection is based on HU values and this user selection cannot teach or suggest the computer processor preforming this function (page 3, first full paragraph of remarks). However, this argument is moot because none of these cited passages of Boehler are used to address this limitation in the Office Action.
Applicant argues that Boehler does not teach the claimed selecting, based on an HU value, a corresponding transfer function in that Boehler is merely applying a configurable trapezoidal transfer function to a histogram distribution of gray-scale values (page 3, second full paragraph). Again, paragraph 30 is not cited to address this limitation in the Office Action. Furthermore, Boehler teaches selecting, based on an HU value, a corresponding transfer function, by inserting transfer functions for display based on gray-scale value ranges (based on Houndsfield units) (paragraphs 6, 9). That is, transfer functions are selected for display on the user interface based on gray-scale 
Applicant argues that Boehler paragraphs 26 and 31 merely disclose a graphical user interface with a header bar including a pull-down menu that can be used to store transfer functions which are stored in memory by the user and that this is not based on the material classification index and HU value as claimed (page 3, bottom of second full paragraph). However, paragraphs 26 and 31 of Boehler disclose the corresponding, or displayed, transfer function, which is from a stored plurality of transfer functions.
Applicant argues that Chen’s use of its transfer function differs from the claimed use (bottom of page 3). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the teachings of Chen are not directed towards the use of one transfer function; rather, that a selected transfer function is influenced, or based on, both material data and gray level data (paragraph 86). Boehler in combination with Chen makes obvious the selecting of a corresponding transfer function based on each material classification index AND an HU value.
Applicant argues that Chen does not define its material data as being the claimed material classification index or any description of matter of which a thing is made from, what material data is, nor deal with HU units (top of page 4). However, Chen discloses the material data and is obtained from the dual energy CT system (paragraph 61, After the detection and collection device 30 detects projection data at different energy levels, the computer data processor 60 implements dual-energy CT reconstruction). Thus, said projection data defines the material data of the object being scanned. Chen implicitly deals with HU units, in that gray level data is linked to HU units (paragraph 6 of Boehler).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170287206 to Solteszova et al. for a method of selecting a transfer function based on what tissue types or boundaries are to be displayed
U.S. PGPUB 20140180058 to Khan et al. for a method of automatically selecting a transfer function based on tissue type or measured or known tissue characteristics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







5/14/21